USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2134                         REINALDO RIVERA,                      Plaintiff, Appellant,                                v.                        KENNETH S. APFEL,                 COMMISSIONER OF SOCIAL SECURITY,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO         [Hon. Salvador E. Casellas, U.S. District Judge]                              Before                      Selya, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                                                     Salvador Medina De La Cruz on brief for appellant.     Guillermo Gil, United States Attorney, Lilliam Mendoza Torro,Assistant United States Attorney, and Nancy B. Salafia, AssistantRegional Counsel, Social Security Administration, on brief forappellee.May 26, 1999                                                                            Per Curiam.  Reinaldo Rivera appeals from the final  decision of the Commissioner of Social Security denying him  disability benefits.  After careful review of the briefs and  administrative and district court records, we affirm,  substantially for the reasons given by the district court in  its decision dated June 30, 1998 and by the magistrate judge in  a report and recommendation dated April 16, 1998, which the  district court approved and adopted.            Affirmed.